Citation Nr: 1033315	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  09-00 278	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1318.

2.  Whether VA monthly pension amount for widow with no 
dependents and the need for aid and attendance was correctly 
calculated from February 1, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1944 to May 1946.  
He died in January 2008.  The appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In her January 2009 substantive appeal, the appellant requested a 
BVA hearing at a local VA office before a member of the BVA.  In 
July 2010, the RO sent the appellant a letter indicating that she 
had been scheduled for a video hearing in September 2010.  A form 
was attached asking the appellant to confirm her attendance at 
the scheduled hearing.  In August 2010, the appellant responded 
that she declined the scheduled video hearing and preferred to 
wait for a future visit by a member of the BVA.  As this request 
for a change in hearing type was timely received, a remand to 
schedule a travel board hearing is necessary.  38 C.F.R. 
§§ 20.700(e), 20.704(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

The RO must schedule the appellant for a 
hearing in accordance with applicable 
procedures.  The appellant and her 
representative must be provided with notice 
as to the time and place to report for said 
hearing.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



